

Exhibit 10.4
 
AMENDMENT TO
CASH-SETTLED RESTRICTED SHARE UNIT AGREEMENT
GRANTED TO PHILLIP A. GOBE
 
The Cash-Settled Restricted Share Unit Agreement providing for the grant of
Restricted Share Units to Phillip A. Gobe on May 30, 2007 under the Energy
Partners, Ltd. 2006 Long Term Stock Incentive Plan are hereby amended in the
following respects:
 
1.  Section 5 is hereby amended to read in its entirety as follows:
 
 
“5.
Termination of Employment - In the event of the termination of your employment
for any reason other than your retirement (as defined below) during the
Restricted Period, all Restricted Share Units which have not vested pursuant to
Section 4 above shall be forfeited and the Company may take any action necessary
to effect such forfeiture without further notice to you.  Except as hereafter
provided in this Section 5, if your employment with the Company terminates as a
result of your retirement (as defined below), your Restricted Share Units shall
continue to vest in accordance with Section 4 above.  However, if your
employment with the Company terminates as a result of your retirement and you
thereafter ‘change your retirement status’ prior to the date on which all
Restricted Share Units have vested, any Restricted Share Units which have not
vested pursuant to Section 4 above shall be forfeited and the Company may take
any action necessary to effect such forfeiture without any further notice to
you.  For purposes of this Section 5, ‘retirement’ shall mean a termination of
your employment that is described as a retirement by the Company in any press
release issued by it or in any document filed by it with the Securities and
Exchange Commission.  For purposes of this Section 5, you will be considered to
‘change your retirement status’ if you commence full-time employment as an
executive with a business enterprise engaged directly or through one or more
subsidiaries in the oil and gas exploration and production business or commence
service on the board of directors of such a business enterprise.”

 
2.  Section 6 is hereby amended to read in its entirety as follows:
 
 
“6.
Payment - If any Restricted Share Units vest pursuant to Section 4 above,
certificate(s) evidencing the shares of Company Common Stock represented by
those Restricted Share Units shall be delivered to you on the vesting
date.  Notwithstanding the foregoing, pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended, if you are a ‘specified employee’ (within the
meaning of said Section 409A and the regulations thereunder) at the time of your
retirement (as defined in Section 5 above), no payment may be made to you under
this Agreement on account of your retirement earlier than the date which is 6
months after the date of your retirement (or, if earlier than the end of such
6-month period, the date of your death).”

 


 
ENERGY PARTNERS, LTD.
 
By:       ____________________________                    Date:  _______________
 
Attest:
 


 
I HEREBY AGREE TO THIS AMENDMENT TO MY CASH-SETTLED RESTRICTED SHARE UNIT
AGREEMENTS
 
_________________________________                    Date:  _______________
Phillip A. Gobe
 
